Citation Nr: 0707566	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for the residuals of a 
broken jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1957 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for neck, back, 
hip and jaw disorders.  

In December 2003, the Board remanded the case for additional 
development.  It is again before the Board for further 
appellate consideration.  

In a January 2007 Appellate Brief Presentation, the veteran's 
representative raised the issue of whether the veteran had 
submitted a timely notice of disagreement to the November 
2002 rating decision that denied the veteran's claim for 
service connection for hearing loss and tinnitus.  This issue 
has not been developed for appellate review and, accordingly, 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a neck disorder that is related to service.

2.  There is no competent medical evidence showing the 
veteran has a back disorder that is related to service.

3.  There is no competent medical evidence showing the 
veteran has a hip disorder that is related to service.

4.  There is no competent medical evidence showing the 
veteran has residuals of a broken jaw that are related to 
service.


CONCLUSION OF LAW

1.  A neck disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2006).    

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2006).    

3.  A hip disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2006).    

4.  Residuals of a broken jaw were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2001, March 2004, January 2005 and 
February 2005 letters satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

VA medical records examination reports, non-VA medical 
records, Social Security Administration (SSA) records and lay 
statements have been associated with the record.  The 
veteran's service medical records are missing and the 
National Personnel Records Center (NPRC) has classified his 
records as being one of the records destroyed by fire.  The 
NPRC has further stated that it does not have copies of his 
personnel records or Surgeon General records that would 
validate the veteran's accident claim.  The veteran completed 
and VA submitted a Form 13055, Request for Information Needed 
to Reconstruct Medical Data, to NPRC, but was again informed 
that the records were fire related and unavailable.  
Nevertheless, the claims folder does contain unit diary 
reports from the veteran's unit which indicates that the 
veteran was in hospital for twelve days.  In Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), the United States Court of 
Appeals for the Federal Circuit held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Where service medical records 
are presumed destroyed, the VA has a heightened duty to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board 
observes that VA has made several attempts to locate the 
veteran's records and that, where records are unavailable, 
"VA has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has neck, back, hip and jaw 
disorders which are a result of an automobile accident while 
in service, and therefore should be service-connected.  

Service Connection - neck disorder

A May 1992 evaluation examination for SSA benefits revealed 
that the veteran's neck had good range of motion.  An 
examination completed in October 1998 in conjunction with the 
veteran's application for SSA benefits revealed that the 
veteran had a full range of motion, without pain, of his 
cervical spine.  A July 2000 private physical therapy 
evaluation reflects the veteran's complaints of neck pain, 
which was at the level of 3-4/10 while lying supine and after 
performance of yard work or lifting.  His range of motion 
measurements were within normal limits for forward flexion, 
25 degrees for extension, 55 degrees for bilateral rotation, 
25 degrees for right lateral flexion and 30 degrees for left 
lateral flexion.  The assessment was that the veteran had a 
slightly decreased active range of motion.  

A September 2004 VA medical examination report shows that the 
veteran told the examiner that he had been noted to have a 
previous fracture of the cervical spine, and the only 
incident he could relate it to was his automobile accident in 
service.  He reported that he had very little pain at the 
time of the examination, and the only pain he had was if he 
forcefully turned his neck to the left at the extreme of 
motion, otherwise his neck was normal.  He had no numbness, 
tingling, weakness or radiculopathy.  The examiner observed 
that the veteran's cervical spine was grossly normal and was 
nontender to palpation.  In terms of range of motion of the 
cervical spine, he had zero degrees of extension, full 
flexion, 80 degrees rotation to the left and right without 
pain, and 40 degrees of lateral flexion on the left and 
right.  A contemporaneous x-ray report of the cervical spine 
shows that while there were exhuberant anterior osteophyte 
formation at C4-5 and to a lesser extent at the remaining 
levels, there was no significant disc space narrowing.  The 
facets and neural foramen appeared normal, there was no 
evidence of fracture or dislocation, and the prevertebral 
soft tissue are normal.  The examiner opined that the veteran 
did not have a cervical spine disorder.

In a May 2006 medical opinion provided as an addendum to the 
September 2004 examination report, a VA physician who did not 
examine the veteran but reviewed the claims folder stated 
that the veteran had been diagnosed with degenerative disc 
disease of the cervical spine and gave the opinion that it 
was at least as likely as not that the veteran's degenerative 
disc disease was secondary to his automobile accident that 
occurred while he was in the military.  This opinion was 
based on the fact that trauma of that sort would certainly 
have predisposed the veteran to develop osteoarthritis in his 
spine.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The May 2006 examiner stated that the 
veteran had been diagnosed with degenerative disc disease of 
his cervical spine.  However, this is not reflected in the 
record.  There is no indication in the claims file that the 
veteran has ever been diagnosed with degenerative disc 
disease.  In fact, x-rays taken at the veteran's September 
2004 examination reflected no significant joint space 
narrowing, there was no evidence of fracture or dislocation 
and the prevertebral soft tissue was normal.  The September 
2004 medical examiner opined that the veteran did not have a 
cervical spine disorder and his x-rays did not reflect a 
cervical spine disorder.

There is no competent medical evidence showing the veteran 
has a current neck disorder.  Without medical evidence that 
proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for neck disorder.  Accordingly, the service-
connection claim for a neck disorder is denied.  

Service Connection - back disorder

A May 1992 disability evaluation for SSA benefits shows that 
the veteran complained of back pain which he had off and on 
for years.  He reported that he had been in physical therapy 
in 1965, which relieved his back pain.  The examiner noted 80 
degrees of forward flexion in the veteran's lumbar spine.  
There was good alignment and tenderness to palpation of the 
paravertebral muscles in the lower lumbar area.  The 
assessment was chronic mechanical low back syndrome due to 
muscle strain without any boney deformity.  The October 1998 
examination for SSA disability benefits revealed that the 
veteran had passive flexion in the thoracal lumbar column to 
80 degrees, extension to 20 degrees, and lateral flexion to 
the left and right to 25 degrees.  Visual inspection of the 
thoracal lumbar spine revealed no evidence of scoliosis, 
spasm, or trigger points.  The assessment was that he had a 
mild reduction in all planes of movement in the thoracal 
lumbar column; however, straight leg raising in the sitting 
and supine positions were negative, and he had no discomfort 
in the lower back with heel walking.  A July 2000 private 
physical therapy evaluation shows that the veteran had 75 
percent active trunk motion for forward flexion and 50 
percent for bilateral rotation and was grossly within normal 
limits for bilateral side bending.  The assessment was that 
he had a slight decrease in active range of motion for 
several lumbar movements.  

A September 2004 VA examination report shows the veteran's 
lumbar spine was nontender to palpation and there was no 
paraspinal musculature spasm.  His range of motion of his 
lumbar spine was 80 degrees forward flexion, 20 degrees 
extension with minimal pain, 50 degrees rotation to the left 
and right and 30 degrees lateral bend to the left and right.  
He had negative straight leg raise bilaterally, good patella 
tendon reflexes bilaterally, 5/5 muscle strength and was able 
to walk toe to heel.  The examiner stated that he did not 
detect any disability on his examination with the exception 
of the lack of extension of the cervical spine, but that 
without medical records, it would be mere conjecture to opine 
whether his current complaints were related to his accident.  
Contemporaneous x-rays of the lumbar spine show minimal 
anterior osteophyte formation in the upper lumbar spine 
without significant disc space narrowing.  There was no 
evidence of acute malalignment and the facets appeared well 
maintained.  The diagnosis was a minor abnormality.  
The May 2006 addendum to the September 2004 examination 
report reflects the VA physician's assessment that the 
veteran had been diagnosed with degenerative disc disease of 
the lumbar spine and gave the opinion that it was at least as 
likely as not that the veteran's degenerative disc disease 
was secondary to his automobile accident that occurred while 
he was in the military.  As noted above, his opinion was 
based on the fact that trauma of that sort would certainly 
have predisposed the veteran to develop osteoarthritis in his 
spine.

In assessing the credibility and probative value of this 
opinion, the Board notes that there is no indication in the 
record that the veteran was diagnosed with degenerative disc 
disease of his lumbar spine.  X-rays taken at the veteran's 
September 2004 examination reflected minimal anterior 
osteophyte formation in the upper lumbar spine without 
significant disc space narrowing and a diagnosis of minor 
abnormality.  There was no diagnosis of degenerative disc 
disease or any other lumbar spine disorder.  In fact, the 
September 2004 examiner opined that the only disability he 
detected was the decrease in range of motion for the cervical 
spine.  

There is no competent medical evidence showing the veteran 
has a current low back condition.  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a low back condition.  Accordingly, the 
service-connection claim for a low back condition is denied.  
  
Service Connection - hip disorder

A May 1992 disability evaluation for SSA benefits shows that 
the veteran's hip joints were unremarkable except for mild 
osteophyte formation at the edges of the acetabelum.  The 
October 1998 examination for SSA disability benefits revealed 
that the veteran had full range of motion of both hips.  A 
July 2000 private physical therapy evaluation shows that the 
veteran had full active range of motion of his left hip, but 
that the active range of motion for this right hip was 
limited to 90 degrees flexion, 12 degrees extension, 3 
degrees internal rotation, within normal limits for external 
rotation, 35 degrees for abduction, and within normal limits 
for adduction.  The assessment was that he had decreased hip 
range of motion for flexion, extension, abduction and 
internal rotation, with the greatest limitation in the 
internal rotation.  

A September 2004 VA examination report shows the veteran's 
reports that he had hip pain that accompanied his back pain, 
and that it lasted only three to fours days per month.  He 
had numbness in his left leg and pain down into his right 
knee during these episodes.  His right hip range of motion 
was 110 degrees of flexion, 10 degrees of extension, 5 
degrees of internal rotation with pain, 30 degrees of 
external rotation and 40 degrees of abduction.  There was no 
popping, catching or crepitation, and he had a negative 
Trendelenberg test.  The examiner stated that he did not 
detect any disability on his examination with the exception 
of the lack of extension of the cervical spine, but that 
without medical records, it would be mere conjecture to opine 
whether his current complaints were related to his accident.  
Contemporaneous x-rays of the pelvis demonstrated normal 
bones and joint spaces.  The diagnosis was a minor 
abnormality.  

The May 2006 addendum to the September 2004 examination 
report reflects the VA physician's assessment that the 
veteran had chronic pain in his hip due to the veteran's 
self-reported history of a pelvic fracture.  He did not 
provide a diagnosis of any hip disability.  Pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

There is no competent medical evidence showing the veteran 
has a current hip disorder.  Without medical evidence that 
proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a hip disorder.  Accordingly, the service-
connection claim for a hip disorder is denied.  



Service Connection - residuals of a broken jaw

A May 2005 report from a VA examination for dental disorders 
reflects the examiner's assessment that there did not appear 
to be significant temporomandibular joint disease and that 
the veteran's dental problem appears to be caused by the lack 
of routine dental maintenance exacerbated by the deleterious 
effects of smoking.  Panoramic and bitewing x-rays showed 
generalized advanced periodontal bone loss with multiple deep 
and extensive caries.  Condyles appear to be symmetric.  The 
diagnosis was a mandibular fracture, specifics unknown, and 
loss of teeth.  An addendum to this report completed later 
that month indicated that the veteran had reported having 
fractured his jaw in service, and that this was consistent 
with the history given.  A March 2006 addendum showed the 
examiner's speculation that the veteran may have fractured 
his jaw in service.  A July 2006 addendum reflects the 
examiner's opinion that it is as likely as not that the 
veteran's reported symptoms in the past may have been 
residual to his 1957 broken jaw.  Upon examination, however, 
he showed normal range of motion and no apparent 
temporomandibular joint pathology.  His dentition had 
deteriorated through apparent neglect.  Other than alveolar 
bone loss which occurs over time, with the loss of teeth, 
there were no bone or tissue deficits.  

There is no competent medical evidence showing the veteran 
has a current jaw disorder that is related to service.  The 
May 2005 VA examination report and July 2006 addendum reflect 
the examiner's opinion that the veteran's current dental 
deterioration is due to neglect, and that he had full range 
of motion of his jaw with no bone or tissue defects.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  Thus, the preponderance of the medical 
evidence is against service connection for residuals of a 
broken jaw.  Accordingly, the service-connection claim for 
residuals of a broken jaw is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied

Service connection for a back disorder is denied.

Service connection for a hip disorder is denied.

Service connection for the residuals of a broken jaw is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


